02-12-490-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00490-CR
 
 



Nicole
  A. Garrison
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§
 
 


From Criminal District
  Court No. 1
 
of
  Tarrant County (1248453D)
 
December
  13, 2012
 
Per
  Curiam
 
(nfp)



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction. 
 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00490-CR
 
 



Nicole A. Garrison


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 1 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Nicole A. Garrison filed her notice of appeal of the trial court’s October 21,
2011 order of deferred adjudication almost one year later, on October 10, 2012.
 On October 22, 2012, we sent Garrison a letter informing her of our concern
that we lacked jurisdiction over the appeal because of the untimely filing of
the notice of appeal.  See Tex. R. App. P. 26.2(a)(1).  We requested
that she or any party desiring to continue the appeal file a response showing
grounds for continuing the appeal by November 1, 2012, or the appeal could be
dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 44.3.  No
response was filed.
This
court does not have authority to grant an out-of-time appeal. See Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (reasoning that if an
appeal is not timely perfected, a court of appeals has no jurisdiction to
address the merits of the appeal and can take no action other than to dismiss
it).  Only the Texas Court of Criminal Appeals may grant an out of time appeal. 
See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012); Olivo v.
State, 918 S.W.2d 519, 523, 525 n.8 (Tex. Crim. App. 1996).  Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P.
43.2(f); Olivo, 918 S.W.2d at 523. 
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 13,
2012




 




[1]See Tex. R. App. P. 47.4.